DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
2.	Claims 1-6, 9, and 21-27, are allowed over the prior art of record as amended by the applicant on 01/25/2022.
3.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the system or method recited in independent claims 1 and 21.
4.	The closest prior art of record is Brauker et al. (PGPub 2005/0203360); and Kamath et al. (USPN 9,451,908).
5.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system or method comprising processing continuous glucose sensor data and displaying a graphical representation of the processed sensor data, the method comprising: 
determining mealtimes of a host; 
processing continuous glucose sensor data generated using a continuous glucose sensor, the sensor data indicative of the host's glucose concentration; and
displaying a graphical representation of the processed sensor data on a display device, the displaying including graphing or charting glucose data summaries based on the mealtimes of the host.

wherein determining the mealtimes of a host is performed automatically.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/12/2022